Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on June 6, 2022 is acknowledged. 
3.	Claims 2-4 have been cancelled.
4.	Claims 1 and 5-22 are pending in this application.
5.	Claim 22 is cancelled by Examiner’s amendment set forth herein.
6.	Claims 1 and 5-21 are allowed in this office action.


Withdrawn Objections and Rejections
7.	Objection to the abstract  is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Rejection of claims 8 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (Anti-Cancer Drugs, 2006, 17: 269-278, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1, 8-19 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman reference (WO2017/160895, cited in the previous office action) as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1, 8-110, 14-19 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman reference (WO2013/109610, cited in the previous office action) as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 1-21 under 35 U.S.C. 103 as being obvious over Hoffman reference (WO2017/160895, cited in the previous office action) as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896, cited in the previous office action), in view of Longo et al (US 2011/0118528, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Rejection of claims 1-10 and 14-21 under 35 U.S.C. 103 as being unpatentable over Hoffman reference (WO2013/109610, cited in the previous office action) as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896, cited in the previous office action), in view of Longo et al (US 2011/0118528, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.


EXAMINER’S AMENDMENT
14.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Altieri on August 18, 2022.

The application has been amended as follows: 

22. (Cancelled)

Claims 1 and 5-21, as set forth in the amendment filed on June 6, 2022, are allowed.



REASONS FOR ALLOWANCE
15.	The following is an examiner’s statement of reasons for allowance: A method of treating cancer in a subject comprising reducing the subject’s glycogen stores, effected by adherence to a diet prior to and during administration of a tyrosine derivative, wherein the diet is a ketogenic diet, and administering to the subject an effective amount of the tyrosine derivative is free of prior art.
	As indicated in the previous office action, the closest art is Hoffman reference (WO 2017/160895, cited in the previous office action), as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896, cited in the previous office action) in view of Longo et al (US 2011/0118528, filed with IDS). The combined art does teach that the glycogen stores is reduced by adhering to a diet prior to and during administration of a tyrosine derivative, wherein the diet is a ketogenic diet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1 and 5-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654